Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plane" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 is dependent upon Claim 1. Neither claim recites “a plane”. Therefore, the claim is indefinite due to a lack of antecedent basis. (Examiner’s note: Changing each instance of “the plane” to “a plane” would overcome the rejection).
Claim 4 recites the limitation "the" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is dependent upon Claim 1. Neither claim recites “a track”. Therefore, the claim is indefinite due to a lack of antecedent basis. (Examiner’s note: Changing “the track” to “a track” would overcome the rejection).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP S48-009857 (hereinafter "the '857 patent") in view of Reference U. “Reference U” as cited on the attached PTO-892.
Regarding Claim 1, the ‘857 patent teaches a bearing assembly comprising: a shaft sleeve comprising an inner wall (Fig. 1 #13 – housing as shaft sleeve), wherein a plurality of grooves are defined in the inner wall in a circumferential direction of the bearing assembly (Fig. 1 – inner surfaces of outer races #15,16 as grooves – see below), wherein the inner wall defines a passageway (Fig. 1); a shaft extending along a longitudinal axis, wherein a portion of the shaft extends through the passageway of the inner wall (Fig.1 #3 – shaft), wherein a plurality of channels are defined in the shaft (Fig. 1 – see below), wherein the plurality of channels correspond to the plurality of grooves respectively, wherein a respective channel and a respective groove collectively define a raceway (Fig. 1); and a plurality of rolling bodies, disposed between the shaft and the shaft sleeve and movable in the raceway (Fig. 1 #1 – balls as rolling bodies).

    PNG
    media_image1.png
    581
    889
    media_image1.png
    Greyscale

However, the ‘857 patent fails to teach wherein the shaft sleeve has an outer diameter of 13 mm, and the portion of the shaft that extends through the passageway of the inner wall has a diameter of 5 mm.
Reference U teaches a ball bearing assembly that has an inside diameter between 3-50 mm, and an outer diameter between 8-72 mm, in order to save space, weight, and increase design flexibility. It would have been obvious to a person of ordinary skill in the art to have modified the inner and outer diameters of the bearing assembly taught by the ‘857 patent with the dimensions taught by Reference U, in order to save space, weight, and increase design flexibility.

Regarding Claim 2, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above. The ‘857 patent further teaches wherein: the plurality of grooves comprise two grooves and the plurality of channels comprise two channels corresponding to the two grooves respectively, thereby defining a first raceway and a second raceway (Fig. 1 – see above): the plane, in which the spherical centers of a plurality of the rolling bodies in the first raceway are located collectively, defines a first base surface (Fig. 1 #1 – plane lies in center of balls); the plane, in which the spherical centers of a plurality of the rolling bodies in the second raceway are located collectively, defines a second base surface (Fig. 1 #1 – plane lies in center of balls).
However, the ‘857 patent fails to teach the distance between the first base surface and the second base surface surfaces is within the range of 16 mm to 18 mm.
The ‘857 patent does teach that there is a non-negligible distance between the first and second base surfaces (Fig. 1). Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
Regarding Claim 3, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above. The ‘857 patent further teaches wherein: the plurality of grooves comprise two grooves and the plurality of channels comprise two channels corresponding to the two grooves respectively, thereby defining a first raceway and a second raceway (Fig. 1 – see above): the plane, in which the spherical centers of a plurality of the rolling bodies in the first raceway are located collectively, defines a first base surface (Fig. 1 #1 – plane lies in center of balls); the plane, in which the spherical centers of a plurality of the rolling bodies in the second raceway are located collectively, defines a second base surface (Fig. 1 #1 – plane lies in center of balls).
However, the ‘857 patent fails to teach the distance between the first base surface and the second base surface surfaces is within the range of 10 mm to 12 mm.
The ‘857 patent does teach that there is a non-negligible distance between the first and second base surfaces (Fig. 1). Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
Regarding Claim 4, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above. The ‘857 patent further teaches wherein: one of the plurality of rolling bodies has a cross section that is perpendicular to the longitudinal axis of the shaft, the cross section defines a first circle, the track of the center of the first circle moving along the raceway defines a second circle (Fig. 1 #1 – cross section of ball is on a circle moving along the raceway); and the plurality of rolling bodies in the raceway are uniformly distributed in the circumferential direction of the shaft (Fig. 1).
However, the ‘857 patent fails to teach and the second circle has a diameter of 6.4 mm.
Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A.). As the only difference between the claim and the ‘857 patent is the relative size of the second circle, it would have been obvious to a person of ordinary skill in the art that the second 
Regarding Claim 5, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above. The ‘857 patent further teaches wherein: the shaft sleeve comprises at least one outer ring (Fig. 1 #13 – housing as outer ring); and the at least one outer ring comprises a first outer ring and two second outer rings (Fig. 1 #13 – housing is first outer ring, #15,16 – outer races as second outer rings), one of the two second outer rings is disposed on an inner wall of one end of the first outer ring and the other of the two second outer rings is disposed on an inner wall of the other end of the first outer ring (Fig. 1), and the grooves are provided on the second outer rings (Fig. 1 #15,16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the '857 patent in view of Reference U, further in view of Takao (US Patent Application Pub. No. 20190010953).
Regarding Claim 6, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above. The ‘857 patent further teaches wherein: the shaft is a through shaft (Fig. 1 #3 – shaft).
However, the ‘857 patent as modified by Reference U fails to teach and the shaft has a recess for receiving an adhesive.
Takao teaches a bearing assembly with a through shaft that includes recesses in the form of groove portions that receive adhesive in order to firmly fix the shaft to an impeller (paragraphs 0054-0057; Fig. 7 #121 – grooves as recesses). The ‘857 patent and Takao are analogous prior art as they both relate to bearing assemblies with .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over The '857 patent in view of Reference U, further in view of Takao, and further in view of Kawashima et al. (US Patent Application Pub. No. 20160312826).
Regarding Claim 7, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above.
However, the ‘857 patent as modified by Reference U fails to teach wherein: the plurality of rolling bodies and the shaft are both made of a metal material; or the shaft is made of a metal material, and the plurality of rolling bodies are made of a ceramic material.
Takao teaches a bearing assembly with a shaft that is made of metal (paragraph 0039). The ‘857 patent and Takao are analogous prior art as they both relate to shafts of bearing assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art that the shaft taught by the ‘857 patent could be made of a metal material, as Takao teaches that such a material selection out of a finite number of usable materials is well known in the art (Takao paragraph 0039).
However, the ‘857 patent as modified by Reference U and further modified by Takao fails to teach that the plurality of rolling bodies are made of a metal material; or the plurality of rolling bodies are made of a ceramic material.
Kawashima et al. teaches a bearing assembly with rolling bodies in the form of balls that are made of a ceramic material in order to provide heat resistance and .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the '857 patent in view of Reference U, further in view of Yang (CN Patent No. 202484079).
Regarding Claim 8, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above. The ‘857 patent further teaches wherein: the plurality of grooves comprise two grooves and the plurality of channels comprise two channels corresponding to the two grooves respectively, thereby defining a first raceway and a second raceway (Fig. 1 – see above); and the first raceway and the second raceway are provided with a same number of rolling bodies (Fig. 1).
However, the ‘857 patent as modified by Reference U fails to explicitly teach and the number of rolling bodies disposed in the first raceway and the second raceway is 6 or 7.
Yang teaches a bearing assembly with two raceways that each have 6 rolling bodies (Fig. 2 #4 – balls as rolling bodies). The ‘857 patent and Yang are analogous prior art as they each relate to bearing assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art that the number of balls in the raceways taught by the ‘857 patent could be 6, as Yang teaches that such a number of balls is well known in the art, and such a selection is an obvious matter of design choice.
Claims 9-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the '857 patent in view of Reference U, further in view of Mockridge et al. (US Patent Application Pub. No. 20100215491).
 Regarding Claim 9, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above.
However, the ‘857 patent as modified by Reference U fails to teach a rotor assembly comprising: the bearing assembly according to claim 1; and an impeller disposed on the shaft of the bearing assembly.
Mockridge et al. teaches a rotor assembly including a bearing assembly with an impeller disposed on the bearing assembly shaft (Fig. 1). The ‘857 patent and Mockridge et al. are analogous prior art as they both relate to bearing assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art that the bearing assembly taught by the ‘857 patent could be part of the rotor assembly taught by Mockridge et al., as Mockridge et al. teaches that such configurations of bearing assemblies are well known in the art to form complete rotor assemblies.
Regarding Claim 10, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. teaches all the limitations of Claim 9 above. Mockridge et al. further teaches wherein: the impeller comprises a hub having a first end and a second end, the first end of the hub has a first cross-sectional area and the second end of the hub has a second cross-sectional area, the first cross-sectional area being smaller than the second cross-sectional area, and the shaft of the bearing assembly is mounted on the second end of the hub (Fig. 1 #3 – .
Regarding Claim 11, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. teaches all the limitations of Claim 10 above. Mockridge et al. further teaches wherein: the hub comprises a frustoconical portion and a ring portion, the frustoconical portion has a first end and a second end larger than the first end, and the ring portion is connected to the second end (Fig. 1 –see below); and the frusto-conical portion comprises a mounting portion provided to an interior of the frusto-conical portion, and the shaft passes through the ring portion to be connected to the mounting portion (Fig. 1 – see below).

    PNG
    media_image2.png
    549
    557
    media_image2.png
    Greyscale

Regarding Claim 12, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. teaches all the limitations of Claim 11 above. Mockridge et al. further teaches wherein: a plurality of the rolling bodies in the raceway closest to the impeller are located at least partially within the ring portion (Fig. 1 #14 – rolling bodies are partially within ring portion; see above).
Regarding Claim 13, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. teaches all the limitations of Claim 11 above. Mockridge et al. further teaches wherein: the shaft has a portion connected to the mounting portion in the direction of the longitudinal axis of the shaft (Fig. 1 #2 - shaft).
However, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. fails to explicitly teach and the length of the portion is greater than 6 mm and smaller than 10 mm, or equal to 6 mm, or equal to 10 mm.
Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A.). As the only difference between the claim and the ‘857 patent as modified by Reference U and further modified by Mockridge et al. is the relative length of the portion of the shaft connected to the mounting portion, it would have been obvious to a person of ordinary skill in the art that the length of the portion of the shaft connected to the mounting portion could be anywhere from 6 mm to 10 mm, as such a change in size is an obvious matter of design choice (MPEP 2144.04 IV. A.).
Regarding Claim 14, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. teaches all the limitations of Claim 11 above. Mockridge et al. further teaches wherein: the impeller further comprises a plurality of blades mounted on the hub; the impeller is a mixed-flow impeller (Fig. 1 #3 – impeller).
 and the number of the plurality of blades is 7.
Absent some criticality or unexpected results, the selection of the number of blades is an obvious matter of design choice. It would have therefore been obvious to a person of ordinary skill in the art that the number of blades on the impeller of Mockridge et al. could be 7.
Regarding Claim 15, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above.
However, the ‘857 patent as modified by Reference U fails to teach a rotor assembly comprising: the bearing assembly according to claim 1; and a magnet assembly disposed on the shaft of the bearing assembly.
Mockridge et al. teaches a rotor assembly including a bearing assembly with a magnet assembly disposed on the bearing assembly shaft (paragraph 0021; Fig. 1 #4 – magnetic rotor core as magnet assembly). The ‘857 patent and Mockridge et al. are analogous prior art as they both relate to bearing assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art that the bearing assembly taught by the ‘857 patent could be part of the rotor assembly taught by Mockridge et al., as Mockridge et al. teaches that such configurations of bearing assemblies are well known in the art to form complete rotor assemblies.
Regarding Claim 19, the ‘857 patent as modified by Reference U teaches all the limitations of Claim 1 above.
However, the ‘857 patent as modified by Reference U fails to teach a draught fan comprising: the bearing assembly according to claim 1
.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the '857 patent in view of Reference U, further in view of Mockridge et al., further in view of Laskaris et al. (US Patent Application Pub. No. 20150123511).
Regarding Claim 16, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. teaches all the limitations of Claim 15 above.
Mockridge et al. further teaches wherein the magnet assembly comprises: a magnetic ring (Fig. 1 #4 – rotor core as magnetic ring).
However, the ‘857 patent as modified by Reference U and further modified by Mockridge et al. fails to teach and a protective jacket comprising a balancing portion and a reinforcing portion, the balancing portion and the reinforcing portion being connected to each other and jointly covering an outer surface of the magnetic ring, wherein the balancing portion is located at one end of the magnetic ring.
Laskaris et al. teaches a magnetic assembly in the form of a magnetic rotor that has a magnetic ring and a protective jacket with a balancing portion and reinforcing portion connected to each other covering the magnetic ring (paragraph 0008; Fig. 1 #106B – core portion as magnetic ring, #102 – housing as protective jacket with 

    PNG
    media_image3.png
    414
    679
    media_image3.png
    Greyscale

Regarding Claim 17, the ‘857 patent as modified by Reference U, further modified by Mockridge et al., and further modified by Laskaris et al. teaches all the limitations of Claim 16 above. Laskaris et al. further teaches wherein: the protective jacket is an integrally formed structure (Fig. 1 #102 – housing as protective jacket); and the protective jacket is made of a non-magnetically conductive material (paragraph 0008).
wherein: the magnetic ring is sleeved on the shaft (Fig. 1 #4).
However, the ‘857 patent as modified by Reference U, further modified by Mockridge et al., and further modified by Laskaris et al. fails to explicitly teach and the distance between the magnetic ring and the shaft sleeve in the direction of the longitudinal axis of the shaft is greater than or equal to 3 mm.
Mockridge et al. does teach that there is a non-negligible distance between magnetic ring and the shaft sleeve (Fig. 1). Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A.). As the only difference between the claim and the ‘857 patent as modified by Reference U, further modified by Mockridge et al., and further modified by Laskaris et al. is the relative distance between the magnetic ring and the shaft sleeve, it would have been obvious to a person of ordinary skill in the art that the distance between the magnetic ring and the shaft sleeve could be greater than or equal to 3 mm, as such a change in size is an obvious matter of design choice (MPEP 2144.04 IV. A.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Andonian et al. (US Patent Application Pub. No. 20180316247) and Nashiki et al. (US Patent No. 4433261) each teach a magnetic assembly with a protective jacket around a magnetic ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745